Exhibit 10.41

 

FIRST AMENDMENT

 

This First Amendment is entered into this 23rd day of February 2004, by and
between Building Materials Holding Corporation, a Delaware corporation
(“Company”) and Robert E. Mellor (“Executive”).

 

RECITALS

 

A.                                   The Company and Executive entered into an
Employment Agreement dated June 1, 2002 (the “Agreement”) which provides for the
employment of Executive by the Company.

 

B.                                     The compensation policies of the Company
with respect to incentive bonuses for executive officers has changed and the
parties desire to modify the Agreement to be consistent with the compensation
policies of the Company.

 

The parties hereby agree as follows effective January 1, 2004:

 

1.                                       Section 3.3(a) and Section 3.3(b) of
the Agreement is hereby amended to provide that bonus and compensation under the
LTIP shall not exceed 200% of Base Salary respectively.

 

2.                                       All other provisions of the Agreement
remain in full force and effect.

 

This First Amendment is effective January 1, 2004 and is dated the date first
written above.

 

Company:

Executive:

 

 

Building Materials Holding Corporation

 

 

 

 

 

By

/s/  Peter S. O’Neill

 

By

/s/  Robert E. Mellor

 

 

Peter S. O’Neill

 

 

Robert E. Mellor

 

 

Chair of Compensation Committee

 

 

 

 

 

--------------------------------------------------------------------------------